DISMISS and Opinion Filed November 8, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01332-CV

                         EX PARTE REGINALD ARLEIGH NOBLE

                 Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. W00-50025K(Q)

                              MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Carlyle
                                   Opinion by Justice Osborne
       Reginald Arleigh Noble filed a petition for writ of habeas corpus with this Court on October

31, 2019 in which he claims he is illegally restrained and asks for a new trial.

       Noble was convicted of aggravated sexual assault of a child and sentenced to life in prison.

His conviction was affirmed on direct appeal. Noble v. State, No. 08-01-00035-CR, 2002 WL
221886 (Tex. App.—El Paso Feb. 4, 2002, pet. ref’d) (not designated for publication).

       On December 1, 2017, Noble filed a “Notice of Appeal,” “Motion to Vacate a Void

Judgment,” and “Motion for New Trial” in which he complained that the trial court had no subject

matter jurisdiction over his case, making the underlying judgment void. That appeal was dismissed

for lack of jurisdiction. Noble v. State, No. 05-17-01409-CR, 2017 WL 6547083 (Tex. App.—

Dallas Dec. 22, 2017, no pet.) (not designated for publication).

       In February 2019, he filed a petition for writ of mandamus, complaining that the trial court

failed to hold a hearing on his request for an article 11.07 writ of habeas corpus and asking this
Court to grant him a new trial. Because the record was insufficient to show the trial court violated

a ministerial duty, we concluded he was not entitled to mandamus relief. Noble v. State, No. 05-

19-00221-CV, 2019 WL 948770 (Tex. App.—Dallas Feb. 27, 2019, no pet.) (mem. op.).

Furthermore, to the extent he requested a new trial, we concluded Nobel was attacking his prior

final conviction which fell within the scope of a post-conviction writ of habeas corpus under article

11.07 of the Texas Code of Criminal Procedure. Id.; see TEX. CODE CRIM. PROC. ANN. art. 11.07.

       On May 21, 2019, Noble filed another petition for writ of mandamus, complaining that the

trial court denied his request for article 11.01 and 11.07 writ of habeas corpus relief and asking for

a new trial. Concluding his complaint was a collateral attack on a final conviction, we dismissed.

Noble v. State, No. 05-19-00596-CV, 2019 WL 2336875 (Tex. App.—Dallas June 3, 2019, no

pet.) (mem. op.).

       In this filing, Noble once again claims he is entitled to habeas relief because the Criminal

District Court No. 4 lacked jurisdiction to convict him. As we have previously noted, only the

Texas Court of Criminal Appeals has jurisdiction in final post-conviction felony proceedings. See

TEX. CODE CRIM. PROC. ANN. art. 11.07; In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston

[1st Dist.] 2001, no pet.); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991) (orig. proceeding) (by granting writ of mandamus to vacate judgment of

conviction, court of appeals usurped exclusive authority of court of criminal appeals to grant post-

conviction relief). We lack jurisdiction to grant Noble any of the relief he seeks.

       We dismiss Noble’s petition for writ of habeas corpus.



                                                    /Leslie Osborne/
                                                    LESLIE OSBORNE
                                                    JUSTICE

191332F.P05

                                                 –2–